DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36 and 51 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “the anchored” lacking antecedent basis and “one of the anchored to an edge” is not clear what is anchored.  The claim will be examined as best understood.
Claims 36 and 51 are not clear as to how the wall system accommodates deflection.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-29, 31, 33-45, 47 and 49-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,891,920 to Pingston.
Regarding claims 22, 38, Pingston discloses a wall system (fig. 1) with mullions comprising an H beam with legs having serrations (fig. 2: 44f), a first end beam with serrated cavities (right side 30a) for the legs, a box tube (52a) with serrated cavities 52c) for the serrated H beam legs and a second end beam (left side 32a) with serrated cavities (for the H beam legs.
Regarding claims 23, 39, Pingston discloses a plurality of panels (22) attached to the mullion.
Regarding claims 24, 40, the panels have finished sides and is an insulating panel (40).
Regarding claims 25, 41, a pivot (inherent in connection 30c to 44c) connects a panel to a mullion.
Regarding claims 26, 42, the pivot connection allows two adjacent panels (see left and right sides, fig. 2) to be connected at an acute angle (less than 90 degrees).
Regarding claims 27, 43, the panels are flush to a building frame (fig. 1: see building frame, not numbered on left side of figure with wall panel system flush, where number 10 is located).
Regarding claims 28, 44, a decorative component (40) overlays a portion of the exterior of the panels (22).

Regarding claims 31, 47, a wiring conduit is disclosed (fig. 5: 60).
Regarding claims 33, 49, the mullion components are interchangeable with other similar mullions, inherently.
Regarding claim 34, as best understood, the wall panel system is anchored to a building (fig. 1: see wall where number 10 is).
Regarding claims 35, 50, the mullions are attached to a deck (fig. 1: see attachment to floor).
Regarding claims 36, 51, as best understood, the wall system is attached to a deck (fig. 1: see floor) and may inherently accommodate deflection (in that the wall system will not break with deflection of the deck).
Regarding claims 37, 52, the wall system is a dual wall (see outer and inner wall panels 38, fig. 1)  and are supported and spaced apart by shared mullions (plurality of mullions shown in fig. 5).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 30, 32, 46, 48, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,891,920 to Pingston.
Regarding claims 30, 32, 46 and 48, Pingston does not disclose a curved façade or dome shape.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to change the shape of the panel facade in Pingston because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).  The use of a curve or dome shape, which is a series of curved panels, would have been an obvious design choice based upon the layout and intended function of the room.






Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633